Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of fighting and refusing a direct order. The Attorney General has advised this Court that the determination in issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, because petitioner has been afforded all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Rodriguez v Leclaire, 44 AD3d 1205, 1206 [2007]).
Cardona, EJ., Peters, Spain, Rose and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.